Case 7:16-cv-03985-PMH Document 102 Filed 03/20/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
WILLIAM CONSTANT,
Plaintiff, . 16-CV-3985(PMH)
-against-
: STIPULATION AND

N. DAPCEVIC, et al., : ORDER OF DISMISSAL
Defendants.
sissies Xx

 

 

Pursuant to Federal Rule of Civil Procedure 41(a)(2), plaintiff William Constant
hereby stipulates and agrees to the withdrawal and dismissal, with prejudice, of all claims against
defendants Correction Officer (“CO”) Jonathan Markwick, CO Bryan Hess, CO Michael Vennero,
and Sergeant Ronald Cabral in the above-captioned action, upon the Court’s Order, without costs or
attorneys’ fees to any party as against any other.

The parties hereby stipulate and agree that the signatures appearing below will be
deemed to be originals.

After due deliberation, the Court HEREBY ORDERS AND DECREES that all of the
claims asserted against defendants CO Jonathan Markwick, CO Bryan Hess, CO Michael Vennero,
and Sergeant Ronald Cabral in the above-captioned case, are dismissed in their entirety, with
prejudice, and without costs or attorneys’ fees to any party as against any other.

Dated: Westchester County, New York
March 2© , 2021
LETITIA JAMES
Attorney General
State of New York
Attorney for Defendants

By:

Deane 0. (tan
Case 7:16-cv-03985-PMH Document 102 Filed 03/20/21 Page 2 of 2

Dated: Carle Place, New York
March 19, 2021

SO ORDERED.

Dated: White Plains, New York
March , 2021

Deanna L. Collins

Assistant Attorney General
28 Liberty Street, 18" Floor
New York, New York 10005
(212) 416-8906

Sokoloff Stern LLP
Attorneys for Plaintiff

By:

P

) yf
| / Tex
f J wen

 

Mark A. Radi

Vernée C. Pelage

179 Westbury Avenue

Carle Place, New York 11514
(516) 334-4500

 

Hon. Philip M. Halpern
United States District Judge

i)
